Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Allen Xue on 10/14/2021.

The application has been amended as follows: 
In the claims: 
Claim 1 (Currently Amended) :  A Cu-containing catalyst, the Cu-containing catalyst being obtained by contacting a catalyst precursor with acetoin and optionally a solvent prior to being reduced, wherein, based on a total weight of said catalyst precursor, said catalyst precursor comprises:30-60% of CuO, 
10-45% of Yb2O3,  
1-10% of an alkali metal (as oxide),
0-30% of a binder (on a dry basis and as oxide), 


contacting the catalyst precursor with a gaseous stream containing 1-10 vol% of acetoin  at a temperature of 100-200º C under a pressure of 0.1-5 MPa for 2-60 hours; or
impregnating the catalyst precursor with 1-5 vol% acetoin in methanol under ultrasonic mixing at 20-30o C for 5-10 hrs.
Claim 2 (Currently Amended) : The Cu-containing catalyst of claim 1, wherein said catalyst precursor comprises:
40-50% of CuO,
35-45% of Yb2O3, 
1- 5% of said alkali metal (as oxide), 
5-15% of said binder (on a dry basis and as oxide), and
relative to 100 parts by weight of said catalyst precursor,  0.1-5 parts by weight of acetoin and 3 parts by weight or less of said solvent contacting with the catalyst precursor. 

Claim 3 (Withdrawn and Currently Amended) A process for preparing the Cu-containing catalyst of claim 1, comprising:
(1) producing said catalyst precursor by subjecting a mixture containing a Cu precursor, Yb2O3 or a precursor thereof, an alkali metal precursor, and optionally a binder precursor to co-precipitation, and 
(2-1) contacting acetoin with said catalyst precursor to produce said Cu-containing catalyst.

Claim 5-6  cancelled. 
Claim 8 (Withdrawn and Currently Amended) A process for preparing the Cu-containing catalyst of claim 1, comprising: 
(1) an aqueous solution A' containing Cu, Al and ytterbium (Yb) is formulated, an aqueous solution B' containing a precipitant is formulated, the solution A' and the solution B' are added simultaneously under the continuous stirring condition, the precipitation temperature is controlled to 70-95º C, and the pH value is controlled to 8-9, after the completion of the dropwise addition, the resulting mixture is aged and filtered to produce a precipitate C'; 
(2) the precipitate C' obtained in step (1) is dried, shaped and calcined to produce a catalyst precursor D'; 
(3) a methanol solution containing acetoin is formulated, a predetermined amount of a hydroxide containing an alkali metal was added to formulate into a solution E', a predetermined amount of the catalyst precursor D' obtained in step (2) is added and soaked under an ultrasonic condition for 5-10 hours, after the completion of soaking, methanol in the solution E' is evaporated at 65-70ºC to dryness to produce a catalyst precursor F'; 
(4) the catalyst precursor F' obtained in step (3) is disposed in a closed vessel, and let it stand at a temperature of 300-350º C for 24-48 hours to produce a catalyst precursor G'; 
(5) the catalyst precursor G' obtained in step (4) is dried to produce said Cu-containing catalyst. 
Claim 9 (Withdrawn and Currently Amended)   A process for preparing a hydroxyketone compound, comprising a step of converting a dihydric alcohol represented by formula (I) to a 1-CH(OH)-CH(OH)-R2 (I), 
R1-C(=O)-CH(OH)-R2 (II), 
wherein the groups R1 and R2 are identical to or different from each other and each independently represents C1-6 linear or branched alkyl, 
wherein the converting step is carried out without a diluent at a temperature of 250-270º C under a pressure of 0.01-0.2 MPa at a liquid hourly space velocity of 1.5-5 h-1; or, the converting step is carried out in presence of a diluent at a temperature of 270-300º C under a pressure of 0.01-0.2 MPa at a liquid hourly space velocity of 5-10 h-1, and the molar ratio of said diluent to said dihydric alcohol represented by formula (I) of 0.1-3. 
Claim 10 (Withdrawn and Currently Amended)     The preparation process according to claim 9, comprising a step of aging said Cu-containing catalyst for 2-60 hours at a temperature of 150-350º C and under a pressure of 0.1-5 MPa prior to said conversion step. 
Claim 11 (Withdrawn and Currently Amended)     The preparation process according to claim 9, comprising a step of reducing said Cu-containing catalyst in presence of hydrogen at a temperature of 200-400º C and under a pressure of 0.1-10 MPa prior to said conversion step. 
Claim 20 (Currently amended)   The Cu-containing catalyst of claim 1, wherein the binder is at least one inorganic binder selected from alumina, bauxite, pseudo-boehmite, silica, silica-alumina, boehmite, attapulgite, bentonite, kaolin, diatomite, and montmorillonite.
Claim 12 and claim 23 are cancelled. 

Claim 34  (Withdrawn and Currently Amended)    The preparation process of claim 3, wherein said catalyst precursor comprises: 
40-50% of CuO,
35-45% of Yb2O3,
1-5% of said alkali metal (as oxide), and
5-15% of said binder (on a dry basis and as oxide).
Claim 36  (Withdrawn and Currently Amended)      The preparation process of claim 4, wherein in said step (2-1), relative to 100 parts by weight of said catalyst precursor,  acetoin is 0.1-5 parts by weight.
Claim 37  (Withdrawn and Currently Amended)   The preparation process of claim 3, wherein said acetoin is in a gaseous state or in form of a gas mixture.
Claim 39 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applied closest prior art Su et al. (CN1289638A)  and  Zheng (Conversion of 2,3 –Butanediol to Butenes over Bifuncational Catalysts in a Single Reactor, Journal of Catalysis, Vol 330, 2015,  page 222-237) alone or in combination does not a Cu containing catalyst prepared from contacting a catalyst precursor with acetoin before being reduced wherein the catalyst precursor comprising 30-60% of CuO, 10-45% of Yb2O3,  1-10% of 2O3 catalyst. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1759